UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21982 Guggenheim Strategic Opportunities Fund (Exact name of registrant as specified in charter) 227 West Monroe Street, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Amy J. Lee 227 West Monroe Street, Chicago, IL 60606 (Name and address of agent for service) Registrant’s telephone number, including area code: (312) 827-0100 Date of fiscal year end: May 31 Date of reporting period: June 1, 2014 – August 31, 2014 Item 1.Schedule of Investments. Attached hereto. Guggenheim Strategic Opportunities Fund SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2014 Shares Value COMMON STOCKS† - 0.2% Basic Materials - 0.1% Mirabela Nickel Ltd.*,1 $ 440,846 Communications - 0.1% Cengage Learning Acquisitions, Inc.*,††,1 Consumer, Cyclical - 0.0%** Global Aviation Holdings, Inc. — Class A*,†††,1,2 3 Deb Store Holdings, LLC*,†††,2 - Total Consumer, Cyclical 3 Total Common Stocks (Cost $2,144,014) PREFERRED STOCKS† - 6.4% Goldman Sachs Group, Inc. 5.50%1,3 Seaspan Corp. 6.38%1 9.50%1 Aspen Insurance Holdings Ltd. 5.95%1,3 PNC Financial Services Group, Inc. 6.13%1,3 Wells Fargo & Co. 5.85%1,3 Centaur Funding Corp. 9.08%1,5 Morgan Stanley 7.13%1,3 Falcons Funding Trust I 8.88% 1,3,5 Aegon N.V. 6.38%1 AgriBank FCB 6.88%1,3 City National Corp. 6.75% 1,3 GSC Partners CDO Fund Limited / GSC Partners CDO Fund Corp. 0.00%*,††,1,3,5 Total Preferred Stocks (Cost $19,979,624) WARRANTS††† - 0.0%** Alion Science & Technology Corp. 03/15/17†††,1,2 - Total Warrants (Cost $11) - EXCHANGE-TRADED FUNDS† - 19.2% SPDR S&P rust6 iShares Russell 2000 ETF6 Powershares QQQ Trust Series 16 SPDR S&P MidCap 400 ETF Trust6 Technology Select Sector SPDR Fund6 Total Exchange-Traded Funds (Cost $61,287,590) Face Amount Value ASSET BACKED SECURITIES†† - 43.4% Rockwall CDO II Ltd. 2007-1A, 0.49% due 08/01/241,3,5 Fortress Credit Opportunities 2005-1A, 0.57% due 07/15/191 Airplanes Pass Through Trust 2001-1A, 0.71% due 03/15/191,3 Churchill Financial Cayman Ltd. 2007-1A, 2.83% due 07/10/191,3,5 2007-1A, 8.37% due 07/10/191,5 2007-1A, 1.48% due 07/10/191,3,5 Attentus CDO III Ltd. 2007-3A, 0.49% due 10/11/423,5 Citigroup Mortgage Loan Trust 2006-FX1 2006-FX1, 5.78% due 10/25/361,7 Gramercy Real Estate CDO 2007-1 Ltd. 2007-1A, 0.51% due 08/15/561,3,5 Cedar Woods CRE CDO Ltd. 2006-1A, 0.42% due 07/25/511 Castlelake Aircraft Securitization Trust 2014-1, 5.25% due 02/15/29 2014-1, 7.50% due 02/15/29 Aerco Ltd. 2000-2A, 0.61% due 07/15/251,3 N-Star Real Estate CDO VIII Ltd. 2006-8A, 0.52% due 02/01/411,3,5 2006-8A, 0.45% due 02/01/411,3,5 RAIT CRE CDO I Ltd. 2006-1X, 0.48% due 11/20/461 ARES XXVI CLO Ltd. 2013-1A, 0.00% due 04/15/251,5,8 N-Star Real Estate CDO IX Ltd. 0.51% due 02/01/411 Atlas Senior Loan Fund II Ltd. 2012-2A, 0.00% due 01/30/241,5,8 Carlyle Global Market Strategies CLO 2012-3 Ltd. 2012-3A, 0.00% due 10/04/241,5,8 Guggenheim Strategic Opportunities Fund SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2014 Face Amount Value ASSET BACKED SECURITIES†† - 43.4% (continued) SRERS Funding Ltd. 2011-RS, 0.41% due 05/09/461,3,5 GSAA Home Equity Trust 2006-18, 6.00% due 11/25/361,7 2007-7, 0.43% due 07/25/373 Babcock & Brown Air Funding I Ltd. 2007-1A, 0.46% due 11/14/331,3,5 2007-1X, 0.45% due 11/14/331 Highland Park CDO I Ltd. 2006-1A, 0.56% due 11/25/511,3,5 321 Henderson Receivables III LLC 2008-1A, 10.81% due 01/15/501,5 2008-1A, 9.36% due 01/15/481,5 2008-1A, 8.37% due 01/15/461,5 Finn Square CLO Ltd. 2012-1A, 0.00% due 12/24/231,5,8 Great Lakes CLO 2012-1 Ltd. 2012-1A, 0.00% due 01/15/231,5,8 Halcyon Structured Asset Management Long Secured/Short Unsecured 2007-1 Ltd. 2007-1A, 2.54% due 08/07/213,5 TCW Global Project Fund II Ltd. 2004-1A, 2.18% due 06/15/16†††,1,3,5 2004-1A, 1.58% due 06/24/16†††,1,3,5 Structured Asset Securities Corporation Mortgage Loan Trust 2006-BC6 2006-BC6, 0.33% due 01/25/371,3 Aircraft Certificate Owner Trust 2003-1A, 7.00% due 09/20/22†††,1,5 Dryden Senior Loan Fund 3.73% due 10/20/201 Structured Asset Securities Corporation Mortgage Loan Trust 2006-OPT1, 0.42% due 04/25/361,3 Adams Outdoor Advertising, LP 2010-1, 10.76% due 12/20/401,5 2010-1, 8.84% due 12/20/401,5 Monroe Capital CLO 2014-1 Ltd. 2014-1A, 4.96% due 10/22/261,3,5 Emerald Aviation Finance Ltd. 2013-1, 6.35% due 10/15/381,5,7 Business Loan Express SBA Loan Trust 2006-1 2006-AA, 0.40% due 10/20/381,3,5 2007-AA, 0.56% due 10/20/401,3,5 BBAM Acquisition Finance 5.38% due 09/17/161 6.25% due 09/17/161 Rosedale CLO Ltd. 2006-A, 0.64% due 07/24/211,3,5 MC Funding Limited / MC Funding 2006-1 LLC 2006-1A, 1.18% due 12/20/201,3,5 Marathon CLO II Ltd. 2005-2A, 0.00% due 12/20/191,5,8 TCW Global Project Fund III Ltd. 2005-1A, 5.79% due 09/01/17†††,1,5 2005-1A, 0.88% due 09/01/17†††,1,3,5 GoldenTree Loan Opportunities III Ltd. 2007-3A, 3.44% due 05/01/221,3,5 Cerberus Onshore II CLO LLC 2014-1A, 4.23% due 10/15/231,3,5 2014-1A, 3.73% due 10/15/231,3,5 ALM XIV Ltd. 2014-14A, 3.68% due 07/28/261,3,5 Ares XXV CLO Ltd. 2013-3A, 0.00% due 01/17/241,5,8 Madison Park Funding VIII Ltd. 2014-8AR, 4.08% due 04/22/221,3,5 Glenn Pool Oil & Gas Trust 6.00% due 08/02/21†††,1 NewStar Arlington Senior Loan Program LLC 2014-1A, 4.48% due 07/25/251,3,5 2014-1A, 5.97% due 07/25/251,5 MCF CLO I LLC 2013-1A, 5.98% due 04/20/231,3,5 Guggenheim Strategic Opportunities Fund SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2014 Face Amount Value ASSET BACKED SECURITIES†† - 43.4% (continued) DIVCORE CLO Ltd. 2013-1A B, 4.05% due 11/15/321,3 KKR Financial CLO Ltd. 2007-1X, 5.23% due 05/15/21 Fortress Credit Opportunities III CLO, LP 2014-3A, 3.48% due 04/28/261,3,5 NewStar Commercial Loan Trust 2007-1A, 1.53% due 09/30/221,3,5 2007-1A, 2.53% due 09/30/221,3,5 Turbine Engines Securitization Ltd. 2013-1A, 6.38% due 12/13/481,5 Global Leveraged Capital Credit Opportunity Fund 2006-1A, 1.23% due 12/20/181,3,5 Putnam Structured Product CDO 2002-1 Ltd. 2002-1A, 0.83% due 01/10/381,3,5 Northwind Holdings LLC 2007-1A, 1.01% due 12/01/371,3,5 Atlas Senior Loan Fund IV Ltd. 2014-2A, 2.93% due 02/17/261,3,5 Mountain View CLO III Ltd. 2007-3A, 0.57% due 04/16/211,3,5 Katonah IX CLO Ltd. 2006-9A, 0.95% due 01/25/193,5 CHLPA Credit Card Pass-Through Trust 2012-BIZ, 0.00%†††,1,4,5,8 Ivy Hill Middle Market Credit Fund Ltd. 2011-3A, 6.73% due 01/15/221,3,5 Carlyle Global Market Strategies CLO 2012-2 Ltd. 2014-2AR, 4.13% due 07/20/231,3,5 Diversified Asset Securitization Holdings II, LP 2000-1A, 0.72% due 09/15/351,3,5 2000-1X, 0.72% due 09/15/353 T2 Income Fund CLO Ltd. 2007-1A, 2.98% due 07/15/191,3,5 Wachovia Asset Securitization Issuance II LLC 2007-HE1 Trust 2007-HE1, 0.30% due 07/25/371,3,5 New Century Home Equity Loan Trust 2005-1, 0.88% due 03/25/351,3 2004-A, 5.47% due 08/25/341,3 Northwoods Capital VII Ltd. 2006-7A, 3.73% due 10/22/211,3,5 Structured Asset Receivables Trust Series 2005-1A, 0.73% due 01/21/151,3,5 Vega Containervessel plc 2006-1A, 5.56% due 02/10/211,5 Newstar Commercial Loan Funding 2014-1 LLC 2014-1A, 5.07% due 04/20/251,3,5 COA Summit CLO Ltd. 2014-1A, 4.09% due 04/20/231,3,5 Liberty CLO Ltd. 2005-1A, 0.74% due 11/01/171,3,5 NXT Capital CLO 2013-1 LLC 2013-1A, 4.38% due 04/25/241,3,5 Great Lakes CLO 2014-1 Ltd. 2014-1A, 4.43% due 04/15/251,3,5 Marlborough Street CLO Ltd. 2007-1A, 0.98% due 04/18/191,3,5 Connecticut Valley Structured Credit CDO III Ltd. 2006-3A, 6.68% due 03/23/231,5 Gramercy Park CLO Ltd. 2014-1AR, 4.28% due 07/17/231,3,5 Salus CLO 2012-1 Ltd. 2013-1AN, 6.98% due 03/05/211,3,5 Airlie CLO 2006-2A, 0.98% due 12/20/201,3,5 Putnam Structured Product CDO 2008-1A, 0.61% due 10/15/381,3,5 Golub Capital Partners CLO 18 Ltd. 2014-18A, 4.23% due 04/25/261,3,5 Insurance Note Capital VII 2005-1R1A, 0.48% due 06/09/333,5 Raspro Trust 2005-1A, 0.63% due 03/23/241,3,5 Guggenheim Strategic Opportunities Fund SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2014 Face Amount Value ASSET BACKED SECURITIES†† - 43.4% (continued) Newstar Commercial Loan Funding 2013-1 LLC 2013-1A, 5.53% due 09/20/231,3,5 Hewett's Island CDO Ltd. 2006-5A, 0.93% due 12/05/183,5 OFSI Fund Ltd. 2006-1A, 1.08% due 09/20/191,3,5 Halcyon Structured Asset Management Long/Short CLO Ltd. 2007-1A, 1.08% due 08/07/213,5 Gale Force CLO Ltd. 2007-3A, 0.93% due 04/19/211,3,5 Blade Engine Securitization Ltd. 2006-1A, 3.16% due 09/15/411,3,5 Silverleaf Finance Vii LLC 2010-A, 8.00% due 07/15/221,5 Bush Truck Leasing LLC 2011-AA, 5.00% due 09/25/181,5 Blue Falcon A-2, 3.16% due 12/25/161 Total Asset Backed Securities (Cost $138,706,670) CORPORATE BONDS†† - 40.8% Financial - 19.5% Citigroup, Inc. 5.35%1,4,9 JPMorgan Chase & Co. 5.00%1,4,9 6.13%1,4,9 Fifth Third Bancorp 4.90%1,4,9 5.10%4,9 Prudential Financial, Inc. 5.63% due 06/15/431,9 Bank of America Corp. 5.20%4,9 5.13%1,4,9 QBE Capital Funding III Ltd. 7.25% due 05/24/411,5,9 Wilton Re Finance LLC 5.88% due 03/30/331,3,5 Customers Bank 6.13% due 06/26/291,3,5 Barclays plc 6.63%1,4,9 8.25%1,4,9 Icahn Enterprises, LP / Icahn Enterprises Finance Corp. 6.00% due 08/01/201 AmTrust Financial Services, Inc. 6.13% due 08/15/231 EPR Properties 5.75% due 08/15/221 Cadence Bank North America 6.25% due 06/28/291,3,5 Fidelity & Guaranty Life Holdings, Inc. 6.38% due 04/01/211,5 Credit Acceptance Corp. 6.13% due 02/15/211,5 Pacific Premier Bancorp, Inc. 5.75% due 09/03/241,5 RBS Capital Trust II 6.43%1,4,9 Credit Suisse Group AG 6.25%1,4,5,9 Cadence Financial Corp. 4.88% due 06/28/191,5 MetLife Capital Trust IV 7.88% due 12/15/371,5 Schahin II Finance Company SPV Ltd. 5.88% due 09/25/221,5 Lock AS 7.00% due 08/15/21 900,000 EUR KeyCorp Capital III 7.75% due 07/15/291 AXA S.A. 6.38%1,4,5,9 National Life Insurance Co. 10.50% due 09/15/391,5 Wells Fargo & Co. 5.90%1,4,9 Corporation Financiera de Desarrollo S.A. 5.25% due 07/15/291,3,5 Voya Financial, Inc. 5.65%1,4,9 Ironshore Holdings US, Inc. 8.50% due 05/15/201,5 Pacific Beacon LLC 5.63% due 07/15/511,5 Cabot Financial Luxembourg S.A. 6.50% due 04/01/215 350,000 GBP M&T Bank Corp. 6.45%1,4,9 Scottrade Financial Services, Inc. 6.13% due 07/11/211,5 Tri-Command Military Housing LLC 5.38% due 02/15/481,5 Guggenheim Strategic Opportunities Fund SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2014 Face Amount Value CORPORATE BONDS†† - 40.8% (continued) Financial - 19.5% (continued) Nationstar Mortgage LLC / Nationstar Capital Corp. 7.88% due 10/01/201 $ 405,000 $ 417,150 6.50% due 07/01/211 Jefferies LoanCore LLC / JLC Finance Corp. 6.88% due 06/01/201,5 Nationwide Mutual Insurance Co. 9.38% due 08/15/391,5 Jefferies Finance LLC / JFIN Company-Issuer Corp. 7.38% due 04/01/201,5 Prosight Global Inc. 7.50% due 11/26/20†††,1 LCP Dakota Fund 10.00% due 08/17/151 12.50% due 08/17/151 Total Financial Energy - 6.0% ContourGlobal Power Holdings S.A. 7.13% due 06/01/191,5 Gibson Energy, Inc. 6.75% due 07/15/211,5 Atlas Energy Holdings Operating Company LLC / Atlas Resource Finance Corp. 7.75% due 01/15/211 9.25% due 08/15/211 Penn Virginia Resource Partners, LP / Penn Virginia Resource Finance Corp. 8.38% due 06/01/201 Summit Midstream Holdings LLC / Summit Midstream Finance Corp. 7.50% due 07/01/211 Keane Group Holdings LLC 7.73% due 08/30/19†††,1,2 1.99% due 08/30/19†††,2 BreitBurn Energy Partners LP / BreitBurn Finance Corp. 7.88% due 04/15/221 Regency Energy Partners, LP / Regency Energy Finance Corp. 8.38% due 06/01/191,5 Jones Energy Holdings LLC / Jones Energy Finance Corp. 6.75% due 04/01/221,5 IronGate Energy Services LLC 11.00% due 07/01/185 Pacific Drilling S.A. 5.38% due 06/01/201,5 Ultra Resources, Inc. 4.51% due 10/12/20†††,1 Crestwood Midstream Partners, LP / Crestwood Midstream Finance Corp. 7.75% due 04/01/191 Endeavor Energy Resources. LP / EER Finance, Inc. 7.00% due 08/15/211,5 Midstates Petroleum Co., Inc. / Midstates Petroleum Co., LLC 10.75% due 10/01/201 Total Energy Industrial - 4.8% Princess Juliana International Airport Operating Company N.V. 5.50% due 12/20/271,5 Marquette Transportation Company LLC / Marquette Transportation Finance Corp. 10.88% due 01/15/171 BMBG Bond Finance SCA 5.20% due 10/15/203,5 EUR Xefin Lux SCA 3.91% due 06/01/193,5 EUR Quality Distribution LLC / QD Capital Corp. 9.88% due 11/01/181 Odebrecht Offshore Drilling Finance Ltd. 6.63% due 10/01/221,5 Cemex SAB de CV 9.00% due 01/11/181,5 America West Airlines 2001-1 Pass Through Trust 7.10% due 04/02/211 Alion Science & Technology Corp. 12.00% due 11/01/141,10 Unifrax I LLC / Unifrax Holding Co. 7.50% due 02/15/191,5 LMI Aerospace, Inc. 7.38% due 07/15/191,5 Atlas Air 1999-1 Class A-1 Pass Through Trust 7.20% due 01/02/19 British Airways 2013-1 Class B Pass Through Trust 5.63% due 06/20/201,5 Atlas Air 1998-1 Class A Pass Through Trust 7.38% due 07/02/19 Agua Caliente Band of Cahuilla Indians 6.35% due 10/01/151,5 Guggenheim Strategic Opportunities Fund SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2014 Face Amount Value CORPORATE BONDS†† - 40.8% (continued) Industrial - 4.8% (continued) Atlas Air 2000-1 Class A Pass Through Trust 8.71% due 07/02/211 Total Industrial Consumer, Non-cyclical - 2.9% Bumble Bee Holdings, Inc. 9.00% due 12/15/171,5 Vector Group Ltd. 7.75% due 02/15/211 Valeant Pharmaceuticals International, Inc. 6.75% due 08/15/181,5 Central Garden and Pet Co. 8.25% due 03/01/18 American Seafoods Group LLC/ American Seafoods Finance, Inc. 10.75% due 05/15/161,5 R&R Ice Cream plc 8.25% due 05/15/205 500,000 AUD KeHE Distributors LLC / KeHE Finance Corp. 7.63% due 08/15/215 Physio-Control International, Inc. 9.88% due 01/15/191,5 Total Consumer, Non-cyclical Consumer, Cyclical -2.5% GRD Holdings III Corp. 10.75% due 06/01/191,5 PF Chang's China Bistro, Inc. 10.25% due 06/30/201,5 Sabre GLBL, Inc. 8.50% due 05/15/191,5 HP Communities LLC 6.82% due 09/15/531,5 Guitar Center, Inc. 6.50% due 04/15/191,5 Checkers Drive-In Restaurants, Inc. 11.00% due 12/01/171,5 Seminole Hard Rock Entertainment Incorporated / Seminole Hard Rock International LLC 5.88% due 05/15/211,5 Total Consumer, Cyclical Communications - 2.0% SITEL LLC / Sitel Finance Corp. 11.00% due 08/01/171,5 MDC Partners, Inc. 6.75% due 04/01/201,5 Expo Event Transco, Inc. 9.00% due 06/15/211,5 DCP LLC / DCP Corp. 10.75% due 08/15/151,5 Avaya, Inc. 7.00% due 04/01/191,5 Total Communications Diversified - 0.9% Opal Acquisition, Inc. 8.88% due 12/15/211,5 Harbinger Group, Inc. 7.88% due 07/15/191 Total Diversified Technology - 0.8% Aspect Software, Inc. 10.63% due 05/15/171 Eagle Midco, Inc. 9.00% due 06/15/181,5 Total Technology Basic Materials - 0.8% Mirabela Nickel Ltd. 9.50% due 05/20/19†††,2 TPC Group, Inc. 8.75% due 12/15/201,5 KGHM International Ltd. 7.75% due 06/15/191,5 Total Basic Materials Utilities - 0.6% LBC Tank Terminals Holding Netherlands BV 6.88% due 05/15/231,5 NGL Energy Partners, LP / NGL Energy Finance Corp. 6.88% due 10/15/211,5 Total Utilities Total Corporate Bonds (Cost $126,495,424) SENIOR FLOATING RATE INTERESTS††,3 - 24.6% Industrial - 6.7% Travelport Holdings Ltd. 6.25% due 06/26/19 9.50% due 01/31/16 Rise Ltd. 4.75% due 02/12/39 6.50% due 02/12/39 SIRVA Worldwide, Inc. 7.50% due 03/27/19 CPM Acquisition Corp. 6.25% due 08/29/17 10.25% due 03/01/18 Knowledge Learning Corp. 5.25% due 03/18/21 CareCore National LLC 5.50% due 03/05/21 Sabre, Inc. 4.00% due 02/19/19 AABS 4.88% due 01/01/20 Guggenheim Strategic Opportunities Fund SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2014 Face Amount Value SENIOR FLOATING RATE INTERESTS††,3 - 24.6%(continued) Industrial - 6.7% (continued) NaNa Development Corp. 8.00% due 03/15/18 Flakt Woods 4.82% due 04/01/17 650,000 EUR Hunter Defense Technologies 6.50% due 08/04/19 VAT Holding AG 4.75% due 02/11/21 AlliedBarton Security Services LLC 8.00% due 08/12/21 Mitchell International, Inc. 8.50% due 10/11/21 Sutherland Global Services, Inc. 7.25% due 03/06/19 Ceva Group Plc (United Kingdom) 6.50% due 03/19/21 Mast Global 8.75% due 09/12/19†††,2 Panolam Industries International, Inc. 7.75% due 08/23/17 SI Organization 5.75% due 11/23/19 Ceva Logistics US Holdings 6.50% due 03/19/21 Ceva Logistics Holdings BV (Dutch) 6.50% due 03/19/21 Brickman Group Holdings, Inc. 7.50% due 12/17/21 Doncasters Group Ltd. 9.50% due 10/09/20 Ceva Logistics Canada, ULC 6.50% due 03/19/21 Carey International, Inc. 9.00% due 07/31/15†††,2 Global Aviation Holdings, Inc. 10.00% due 07/13/17†††,2,11 – 3.00% due 02/13/1811 – Total Industrial Consumer, Cyclical -3.4% Lions Gate Entertainment Corp. 5.00% due 07/19/20 STG-Fairway Acquisitions, Inc. 6.25% due 02/28/19 10.50% due 08/28/19†††,2 Fitness International LLC 5.50% due 07/01/20 National Vision, Inc. 6.75% due 03/11/22 Jacobs Entertainment, Inc. 5.25% due 10/29/18 American Tire Distributors, Inc. 5.75% due 06/01/18 Ollies Bargain Outlet 4.75% due 09/28/19 Alexander Mann Solutions Ltd. 5.75% due 12/20/19 Navistar, Inc. 5.75% due 08/17/17 GCA Services Group, Inc. 9.25% due 11/01/20 Deb Store Holdings, LLC 1.50% due 10/11/16†††,2 Fleetpride Corp. 9.25% due 05/15/20 5.25% due 11/19/19 Capital Automotive LP 6.00% due 04/30/20 Armored AutoGroup, Inc. 6.00% due 11/05/16 CKX Entertainment, Inc. 9.00% due 06/21/17 Total Consumer, Cyclical Technology - 3.4% Blue Coat Systems, Inc. 4.00% due 05/31/19 Deltek, Inc. 4.50% due 10/10/18 Greenway Medical Technologies 6.00% due 11/04/20 Sparta Systems 6.25% due 07/28/20†††,2 MRI Software LLC 5.25% due 02/04/21 EIG Investors Corp. 5.00% due 11/09/19 Peak 10, Inc. 5.00% due 06/17/21 Data Device Corp. 5.75% due 07/15/20 Active Network, Inc., The 5.50% due 11/13/20 Aspect Software, Inc. 7.25% due 05/07/16 GlobalLogic Holdings, Inc. 6.25% due 05/31/19 P2 Energy Solutions 9.00% due 04/30/21 Guggenheim Strategic Opportunities Fund SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2014 Face Amount Value SENIOR FLOATING RATE INTERESTS††,3 - 24.6%(continued) Technology - 3.4% (continued) Openlink Financial, Inc. 6.25% due 10/30/17 Total Technology Consumer, Non-cyclical - 3.0% AdvancePierre Foods, Inc. 9.50% due 10/10/17 Harvard Drug 5.00% due 08/16/20 Nextech Systems LLC 6.00% due 10/28/18†††,2 Performance Food Group 6.25% due 11/14/19 Arctic Glacier Holdings, Inc. 5.00% due 05/10/19 Alberton's Safeway 5.50% due 08/11/21 Mitel Networks Corp. 5.25% due 01/31/20 ABG Intermediate Holdings 2 LLC 5.50% due 05/27/21 CTI Foods Holding Co. LLC 8.25% due 06/28/21 Pelican Products, Inc. 5.25% due 04/10/20 NES Global Talent 6.50% due 10/03/19 Hostess Brands 6.75% due 04/09/20 Grocery Outlet, Inc. 5.50% due 12/17/18 Targus Group International, Inc. 12.00% due 05/24/16 Rite Aid Corp. 5.75% due 08/21/20 Catalent Pharma Solutions, Inc. 6.50% due 12/31/17 Total Consumer, Non-cyclical Financial - 2.6% Expert Global Solutions 8.50% due 04/03/18 National Financial Partners 4.50% due 07/01/20 TradeMonster 7.25% due 08/29/19 Safe-Guard 6.25% due 08/19/21 Magic Newco, LLC 12.00% due 06/12/19 American Stock Transfer & Trust 5.75% due 06/26/20 RCS Capital 6.50% due 04/29/19 Ranpak 8.50% due 04/23/20 HDV Holdings 5.75% due 12/18/18 Cunningham Lindsey U.S., Inc. 9.25% due 06/10/20 Total Financial Communications - 2.4% Avaya, Inc. 6.50% due 03/31/18 4.66% due 10/26/17 Anaren, Inc. 9.25% due 01/22/21 5.50% due 01/22/21 Cengage Learning Acquisitions, Inc. 7.00% due 03/31/20 Asurion Corp. 5.00% due 05/24/19 Gogo LLC 11.25% due 03/21/18 7.50% due 03/21/18 Total Communications Energy - 1.5% Floatel International Ltd. 6.00% due 06/27/20 PSS Companies 5.50% due 01/28/20 Cactus Wellhead 7.00% due 07/31/20 FTS International 5.75% due 04/16/21 Total Energy Utilities - 1.0% Expro Holdings UK 3 Ltd. 5.75% due 08/12/21 Astoria Generating Company Acquisitions LLC 8.50% due 10/26/17 ExGen Renewables I LLC 5.25% due 02/06/21 Total Utilities Basic Materials - 0.6% Noranda Aluminum Acquisition Corp. 5.75% due 02/28/19 Hoffmaster Group, Inc. 5.25% due 05/09/20 Ennis-Flint 7.75% due 09/30/21 Total Basic Materials Total Senior Floating Rate Interests (Cost $80,757,522) Guggenheim Strategic Opportunities Fund SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2014 Face Amount Value COLLATERALIZED MORTGAGE OBLIGATIONS†† -3.6% Nomura Resecuritization Trust 2012-1R,0.60% due 08/27/471,3,5 GMAC Commercial Mortgage Asset Corp. 2003-PRES,6.24% due 10/10/41†††,1,5 2003-STEW,6.40% due 11/10/43†††,1,5 TBW Mortgage Backed Pass-Through Certificates 2006-6,6.04% due 01/25/371,7 2006-6,5.75% due 01/25/371,7 GreenPoint Mortgage Funding Trust 2006-AR1,0.45% due 02/25/361,3 BBCMS Trust 2013-TYSN,3.71% due 09/05/321,5 Wachovia Bank Commercial Mortgage Trust Series 2007-WHL8,0.86% due 06/15/201,3,5 BAMLL-DB Trust 2012-OSI,6.79% due 04/13/291,5 Deutsche ALT-A Securities, Inc. Alternate Loan Trust 2006-AB4,6.01% due 10/25/363 Total Collateralized Mortgage Obligations (Cost $11,204,645) MUNICIPAL BONDS†† - 1.4% Puerto Rico - 1.0% Commonwealth of Puerto Rico General Obligation Unlimited 5.00% due 07/01/351 Puerto Rico Highways & Transportation Authority Revenue Bonds 5.50% due 07/01/281 4.95% due 07/01/261 Puerto Rico Municipal Finance Agency General Obligation Unlimited 5.00% due 08/01/271 Total Puerto Rico Illinois - 0.4% State of Illinois General Obligation Unlimited 5.65% due 12/01/381 Total Municipal Bonds (Cost $4,394,050) FOREIGN GOVERNMENT BONDS†† - 0.4% Kenya Government International Bond 6.88% due 06/24/241,5 Total Foreign Government Bonds (Cost $1,362,307) MONEY MARKET FUND† - 2.0% Dreyfus Treasury Prime Cash Management Institutional Shares Total Money Market Fund (Cost $6,466,517) Total Investments - 142.0% (Cost $452,798,374) $ 463,864,870 Contracts Value CALL OPTIONS WRITTEN† - (0.4)% Call options on: SPDR S&P MidCap 400 ETF Trust Expiring September 2014 with strike price of $255.00* $ (83,400) Technology Select Sector SPDR Fund Expiring September 2014 with strike price of $39.00* Powershares QQQ Trust Series 1 Expiring September 2014 with strike price of $97.63* iShares Russell 2000 ETF Expiring September 2014 with strike price of $115.00* SPDR S&P rust Expiring September 2014 with strike price of $199.00* Total Call Options Written (Premiums received Other Assets & Liabilities, net - (41.6)% Total Net Assets - 100.0% $ 326,709,817 Other Information (unaudited) * Non-income producing security. ** Less than 0.1% † Value determined based on Level 1 inputs — See Note 2. †† Value determined based on Level 2 inputs — See Note 2. ††† Value determined based on Level 3 inputs — See Note 2. 1 All or a portion of these securities have been physically segregated in connection with borrowings, unfunded commitments and reverse repurchase agreements. As of August 31, 2014, the total amount segregated was $372,761,816. 2 Security was fair valued by the Valuation Committee at August 31, 2014. The total market value of fair valued securities amounts to $6,356,302, (cost $7,319,948) or 1.9% of net assets. 3 Variable rate security. Rate indicated is rate effective at August 31, 2014. 4 Perpetual maturity. 5 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $178,627,246 (cost $170,949,299), or 54.7% of total net assets. 6 Security represents cover for outstanding written options. 7 Security is a step up/step down bond. The coupon increases or decreases at regular intervals until the bond reaches full maturity. 8 Security has no stated coupon. However, it is expected to receive residual cashflow payments on deal defined payment dates. 9 Security has a fixed rate coupon which will convert to a floating or variable rate coupon on a future date. 10 The issuer of this security will accrue interest on the secured note at a rate of 12% per annum and will make interest payments as follows: (1) 10% in cash and (2) 2% payment-in-kind shares of the secured note. 11 Company has filed for protection in federal bankruptcy court. plc Public Limited Company REIT Real Estate Investment Trust At August 31, 2014, the Fund had the following unfunded loan commitments which could be extended at the option of the borrower: Borrower†† Expiration Date Principal Amount Unrealized Appreciation AlliedBartion Security 08/12/2021 $ 273,973 IntraWest Holdings 12/10/2018 SI Organization 11/23/2019 10 At August 31, 2014, the following forward exchange currency contracts were outstanding: Contracts to Sell Counterparty Settlement Date Settlement Value Value at 8/31/14 Net Unrealized Appreciation/(Depreciation) AUD for USD The Bank of New York Mellon 09/04/2014 EUR for USD The Bank of New York Mellon 09/04/2014 EUR for USD The Bank of New York Mellon 09/04/2014 EUR for USD The Bank of New York Mellon 09/04/2014 GBP for USD The Bank of New York Mellon 09/04/2014 Total unrealized appreciation for forward exchange currency contracts The Fund entered into swap agreements during the period ended August 31, 2014 to potentially enhance return.Details of the swap agreements outstanding as of August 31, 2014 were as follows: Credit Default Swap Agreement Counterparty Reference Entity Buy/Sell Protection Termination Date Implied Credit Spread at August 31, 2014 (2) Notional Amount Receiving Fixed Rate Upfront Premium Received (Paid) Unrealized Appreciation Goldman Sachs(1) Basket of distinct corporate entities Sell 09/21/14 0.16% 1.180% $- (1) The Fund receives a fixed rate based upon the notional amount of $3 million and if a defined credit event occurs, pays cumulative losses in excess of a stated percentage on an underlying basket of distinct corporate entities. The maximum loss exposure is $3 million. (2) Implied credit spreads, represented in absolute terms, utilized in determining the market value of credit default swap agreements on corporate issues or sovereign issues of an emerging country as of period end serve as an indicator of the current status of the payment/performance risk and represent the likelihood or risk of default for the credit derivative. The implied credit spread of a particular referenced entity reflects the cost of buying/selling protection and may include upfront payments required to be made to enter into the agreement. Wider credit spreads represent a deterioration of the referenced entity's credit soundless and a greater likelihood or risk of default or other credit event occurring as defined under the terms of the agreement. NOTES TO SCHEDULE OF INVESTMENTS (Unaudited) For information on the Guggenheim Strategic Opportunities Fund’s (the “Fund”) policy regarding valuation of investments and other significant accounting policies, please refer to the Fund’s most recent semiannual or annual shareholder report. 1. Significant Accounting Policies The following significant accounting policies are in conformity with U.S. generally accepted accounting principles ("U.S. GAAP")and are consistently followed by the Fund. This requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. All time references are based on Eastern Time. The Board of Trustees of the Fund (the “Board”) has adopted policies and procedures for the valuation of the Fund’s investments (the “Valuation Procedures”). Pursuant to the Valuation Procedures, the Board has delegated to a valuation committee, consisting of representatives from Guggenheim’s investment management, fund administration, legal and compliance departments (the “Valuation Committee”), the day-to-day responsibility for implementing the Valuation Procedures, including, under most circumstances, the responsibility for determining the fair value of the Fund’s securities or other assets. Valuations of the Fund’s securities are supplied primarily by pricing services appointed pursuant to the processes set forth in the Valuation Procedures. The Valuation Committee convenes monthly, or more frequently as needed and will review the valuation of all assets which have been fair valued for reasonableness. The Fund’s officers, through the Valuation Committee and consistent with the monitoring and review responsibilities set forth in the Valuation Procedures, regularly review procedures used by, and valuations provided by, the pricing services. Equity securities listed on an exchange (New York Stock Exchange (“NYSE”) or American Stock Exchange) are valued at the last quoted sales price as of the close of business on the NYSE, usually 4:00 p.m. on the valuation date. Equity securities listed on the NASDAQ market system are valued at the NASDAQ Official Closing Price on the valuation date, which may not necessarily represent the last sale price. If there has been no sale on such exchange or NASDAQ on such day, the security is valued at the mean of the most recent bid and asked prices on such day. Debt securities with a maturity of greater than 60 days at acquisition are valued at prices that reflect broker/dealer supplied valuations or are obtained from independent pricing services, which may consider the trade activity, treasury spreads, yields or price of bonds of comparable quality, coupon, maturity, and type, as well as prices quoted by dealers who make markets in such securities. Short-term debt securities with a maturity of 60 days or less at acquisition and repurchase agreements are valued at amortized cost, which approximates market value. Typically loans are valued using information provided by an independent third party pricing service which uses broker quotes. If the pricing service cannot or does not provide a valuation for a particular loan or such valuation is deemed unreliable, such loan is fair valued by the Valuation Committee. Listed options are valued at the Official Settlement Price listed in by the exchange, usually as of 4:00 p.m. Long options are valued using the bid price and short options are valued using the ask price. In the event that a settlement price is not available, fair valuation is enacted. Over-the counter options are valued using the average bid price (for long options), or average ask price (for short options) obtained from one or more security dealers. Generally, trading in foreign securities markets is substantially completed each day at various times prior to the close of the NYSE. The values of foreign securities are determined as of the close of such foreign markets or the close of the NYSE, if earlier. All investments quoted in foreign currency are valued in U.S. dollars on the basis of the foreign currency exchange rates prevailing at the close of U.S. business at 4:00 p.m. Investments in foreign securities may involve risks not present in domestic investments. The Valuation Committee will determine the current value of such foreign securities by taking into consideration certain factors which may include those discussed above, as well as the following factors, among others: the value of the securities traded on other foreign markets, ADR trading, closed-end fund trading, foreign currency exchange activity, and the trading prices of financial products that are tied to foreign securities such as World Equity Benchmark Securities. In addition, under the Valuation Procedures, the Valuation Committee and the Guggenheim Funds Investment Advisors, LLC (“GFIA or the “Adviser”) are authorized to use prices and other information supplied by a third party pricing vendor in valuing foreign securities. Investments for which market quotations are not readily available are fair valued as determined in good faith by the Adviser, subject to review by the Valuation Committee, pursuant to methods established or ratified by the Board. Valuations in accordance with these methods are intended to reflect each security’s (or asset’s) “fair value.” Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). 2. Fair Value Measurement In accordance with U.S. GAAP, fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. U.S GAAP establishes a three-tier fair value hierarchy based on the types of inputs used to value assets and liabilities and requires corresponding disclosure. The hierarchy and the corresponding inputs are summarized below: Level 1 — quoted prices in active markets for identical assets or liabilities. Level 2 — significant other observable inputs (for example quoted prices for securities that are similar based on characteristics such as interest rates, prepayment speeds, credit risk, etc.). Level 3— significant unobservable inputs based on the best information available under the circumstances, to the extent observable inputs are not available, which may include assumptions. The types of inputs available depend on a variety of factors, such as the type of security and the characteristics of the markets in which it trades, if any. Fair valuation determinations that rely on fewer or no observable inputs require greater judgment. Accordingly, fair value determinations for Level 3 securities require the greatest amount of judgment. The following tables summarize the inputs used to value the Fund’s investments as of August 31, 2014: Description Level 1 Level 2 Level 3 Total Assets: Corporate Bonds $ - $ $ $ Asset Backed Securities - Collateralized Mortgage Obligations - Senior Floating Rate Interests - Municipal Bonds - - Foreign Government Bonds - - Common Stocks 3 Preferred Stocks - Exchange Traded Funds - - Warrant - - -
